OFFICE    OF THE ATTORNEY     GENERAL   OF TEXAS
                                 AUSTIN




Eoaorrblr D, C. Onrr
State Elghuaf Xa&arrr
Awtin,       ‘ih=S




1942, 68 tollou8t




                                     6 parts Of o66k6d  OW6
                                     d and stoma   ror 8818
                                     I of rutoaobiler and
                              ens are l&t 8crttond     *rotin
                                Ia MOM lattanor6 wh6a those
                          01 *err large the rrlte  ir lb a a do a o d
                          tlo naad the O@lWtiOn     fit6rt8   0t.r




         ot the bm6ral and F966i61 L6W6 rppli66 aa a
         mana OS ooatrol ln ea rttopt to ragulatr  thli
         praotioe.*
 Bonorab~o         D. C..Or60r,         PO@   2


                   PO        olturtioao ua46& afoouo810tt
                        loouniothot tke
 6pplr Oaly who&o OU& OOtap6al60har6 &0!0~6tl 011 l016Obl6
 or foluoblo port0 ot aoekod outoPnabllo6 and Junk la6 not
 to lltuotloao who&o lutomoblloo 01 otkor e*t~&la~oo&o
- 6tond ln ordlnory otoek ~110 wed by luoh oomponlo~ la
 their o&Mao&y oourooet b~1~~66.
                   S6noto Bill :rO. 103,           Chapte& 53 o? tho Wth       Lo~lo-
 lotwo lo Art1016 6966 ot th6 P6nol Cod6 ot T6xoo nhloh
 roads as tollowoI
                "Se0. 1. That m ~wilclpal corporetloa,
          ~rirato  oOrpo&atiOn, p6&t56&8hIp, joint stool:
          ~ocool6tlon, l~blooto, roluntbry os6oolotloa
          or porooa ohall ure or aolntola onp dumplag
          g&maM or dump my trooh, rotuae, dcbrlo or
          doad lnlnrploor prrdt   the sets to roroin wlth-
          la or MO&O& tkaa   three hundred yard6 ot any
          &tub116 h&hmf~y Ot th6 GtotO Ot TOlbxOOjthet n0
          poroori Hxni or oorporetlon,ls abom                  rmwl,
          mh811 hap  or tIopooltany rubbish trash, PO-
          tuoo, dobrlo or 4ooC anLam   rlthfn or nearer
          tkoa thx-66hundred yoriloof any publia highsat
          WhothOr arid land bolongo to ouoh person, tina
          or oorporatloa or notg provldd, h6U6t6&, th8t
          the p&WiO:OKlO Of thif. AOt Ohall IlOtltt66t fOX%l-
          r&o in th6 handling of omgthlag Zk666600&7in fhs
          Borfl&         hUU%liXl       OXi&66&6 Of li7OOtlXIk,   01 th0
          6&06tlo5, ojxmoteon oti rLeintenea66of ray aad
          all ou6h $aprotewnts thnt say b6 no6osoor~ in
          tho handling, throohlng l5d prrparatlon o? any
          aad all ogrioultural produoto.

                    ‘660. Any rlolatloa
                              2.         or #lo Aat bt any
          p6rroa, H&B   or prliato oorporotlonohull oeb-
          jO6t the 4??dor    t0 0 fiQ6 Of aOt 1660 thOll t6D
          aolloro nor tmre than two hundnd dolloro, on6
          looh dry or ray ouah rlolation   oh811 be a oapo-
          rata O?fQnoOr Im arent ot luy threotrn6d or        ..
          probable          rlelatlon    ot tbio    Aot by 6ny pUti
          66&po&6tloa &uoiaipallty,,
                                  olty, town or ril-
          lop, on la~tmotlaasUlt map be brought to pro-
          toot may suoh thrratoned or prob6bl6 vlole?Lon                   .
          by onf oounty or dlstrlot atta&nr~, or by my
          p&lYot6~ind~Vlduoi l??OOt6d O& to b6 OffoOt6d
          by ant 6uob threaten6d or probable 7lolotlon..
          m6 lnto r o 6   0r th6 mb0a~ bf %ajualaotion
                        ment                          aa
Hono&oU6      D. C. O&60&, Pa%6 3


       herein prbvldeS ohs11 not prevent the lnforowmnt
       0s the othar poMltle0 p&OVi&6d  in thhs0 hot.
       (Aoto 1927, &Oth I&g., 1st C. r‘.,p. 153, oh. 53.)"

          In 0ra0r to properly interpret the R~OW otstut6,
it fo a066066ry to 4eii.m t.ho wwlous term8 wwtloned thoq6la
rhloh ore oa follows:
          *T&tkeh-,CISd4tinOU by f:6brt6&'6E'n~~'Intc&aetiQJ~o~
Dlotloasr?, *ewmo sozaothicgno loagirruseful or uoaobl6;
uo&thlooo thing or ttings‘.
           ~~OfU66      * , II&da?inuC.by      TTordr;   onC   Phrases,   Yel. 36,
P. 643, -iO that        mhloh 10    &6?W6a     Or fej40tOd OS US6tti O&
wo&thlroo; wot~“.
              "Rubbish", OS Gutinea by %bs;tsr*s Wev iutarcotlonol
Eiotlom&y', *LB Qetl~ned es waste or reJeaatsdmmtter*.
          “3sbrlo*, 06 Qatlnad by ?ebatorvo Xew IAtsTAotlOA8l
.DlotIbnory, "1~ rubbl8h PUO~ 86 &oeults ?&OE t&e broaklng
mm   OT dontruction of l aythlngt reotoino;rufno".

              'Dprgf.w gro=a', #HIdCfitI6dby Yard6 end ??i&8866,
‘Vol. Xj, p. 631, *IO o yard uood for                waste and other stotorlolra.
              112b?t#&t ~0.        cit{,O?    PO&t    ATthUT, 22 :;.z. 2d 321,
the Court of Civil appeals d oou~~eo portlono of ii&tic166960
aad Oit66 ‘+iobet.er*&~:OTJ Iattrnatl~al Dlotlonory whfoh do-
till66 dW@   'to d&Op down, tb dOjkOB%t&OCdhfll6   in 0 bOOp OC
undup6d moom 00 f&ox L 08&t or bookat* sad ogoln *to M-
1 086, 00?& CXCl Se& t bf tiltin   it’.  ffith Ouch d6fi.tIltlOnS
the oourt b6ld that   the City of P-t   A&thur rlolotod the
abwo statute    In bumping gorbs(lssnd pleoeo oi old sorop
iron, tin oo!~oAndy6thar fro65 of oltilar totIn- and El@0
gwt,* garbego ti tronohoo located wltkln the prohibited dio-
tram to its publio struets.
                7:. therotbru be116W3       that     the ~SOliC~Cne        Of Arti-
 010   6960 B4J b6 OpFl.~4dt0 8itUeZiO56 WbbT4 jUIlkd6,*10&6
 hors i6?t domllohcd hul:o OS lutoraobilonati other worth-
 16#0    it6M     OoottareO E66T   tbc   ti(gbw6y@       O& ln   hcspa r;t2oh
 o & olo to &lbahdwod. ;"oerp&~solp point out, hcw?e&, thet
 in   6a860    0s or;~inrl  p&osscutl0~8         th6   loo61   proooautlng      st-
 to&~SyE      My di??s& with tho &6pP%o6Zitot:V6oOf tho hf;$oay
Eonorabla      0.   c.   ormar, Fags b


dapartnrontIn the aut?ioIanoy of the ovIdanoo a6 to uhsthar
or not auoh xiatarIalr 86~ tithfn the nmnlng oi tha abovr
ltatutaa ad         6atInItIonr.
          ?febulIava that the same of Orlaaoa vs. Ctata,
43 11.w. (2d) 580 ana 583, WI11 bs ha1 tul in tha prapora-
tion oi the oomplaint anO Iniomatloo. !0.whlah the rbova
aiturtloaa are lnvolvad by applying the tollowIng lamguagar
           *?>* l Baaaura the 8tatuto 6aclarm that
      aaoh dWJ’:arTba e Baparats ortram  Is not naoao-
      aarIly thq aontwlllng raotor. Ii thr state de-
      air86 to,msura boavIottone ror 1+0ra Man oma
      orransa (It bake a a&dafiieanor)a6 ooourrlng’en
      birrertmi days during a Lipmid    period 0r time,
      then this court 188~8 to ba ooamittad to the
      pxopodtfon that It muiltlbe mooae~ery~to  allaga
         Im aoparata oounta In tho ;ndIotmnt the oomia-
         don  0r the 0rr0nu 00 the aavorrl days for *hiob
         oomlotIont       are   aeught.  sr, himvar, wi8 oir8nu
         la a oontinuow         one, tho rtate ary 8aoura a aln6la
         oonvIetlon Sor the OolraiS6fQn 0r thlc aotitImuou8
         orranae by 8llegIng~In a ring18 mount that It warn
      00ookittta b8ttrten(1q6 ~t8t0u aad on 0rcb inter-
      VOGlng;day. The feat that the atetut@ provl4aa
         that aaoh day my ba a aaparrta offraso would not
         yf$~,                    vIalou tar du#.%oity.
                much an Indlqtstbnt

               We trurt that the          fOTWJOilS&   till k   8WiOibnt    t0
mlvIaa      you In thin Pemttor.
                                                        Yotarr very truly